Citation Nr: 0834258	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-28 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the severance of service connection for 
peripheral vascular disease of the bilateral lower 
extremities and abdominal aortic aneurysm. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran has unverified active service from June 1961 to 
June 1964 and verified active service from August 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which severed service connection 
for the disabilities at issue in the present appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  A rating decision dated in July 2004 granted service 
connection for peripheral vascular disease of the right lower 
extremity, peripheral vascular disease of the left lower 
extremity, and an abdominal aortic aneurysm.

2.  A rating decision dated in March 2005 proposed to sever 
service connection for these three conditions.  The RO 
notified the veteran in correspondence dated in July 2005 of 
the proposed severance action and furnished a copy of the 
March 2005 rating decision that included a detailed 
explanation of the reasons for the proposed severance.  

3.  A rating decision dated in September 2005 severed service 
connection for peripheral vascular disease of the right lower 
extremity, peripheral vascular disease of the left lower 
extremity, and an abdominal aortic aneurysm.

4.  The grant of service connection for these conditions was 
clearly and unmistakably erroneous because the grant was 
based upon an incomplete and inaccurate medical opinion.


CONCLUSION OF LAW

The grant of service connection for peripheral vascular 
disease of the bilateral lower extremities and for abdominal 
aortic aneurysm was clearly and unmistakably erroneous.  As 
such, severance thereof was proper.  38 U.S.C.A. §§ 1110, 
1131, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105(d), 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.  Inasmuch, however, as 
the propriety of the severance of service connection involves 
a determination as to clear and unmistakable error (CUE), the 
VCAA is not for application.  See Livesay v. Principi, 15 
Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. 
App. 407 (2002).

However, in cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are other specific notification and 
assistance procedures that VA must perform.  When the RO 
determines that severance of service connection may be 
warranted, a rating proposing severance is prepared setting 
forth all material facts and reasons.  The claimant must then 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and is entitled to a period of 60 days during which the 
veteran may present additional evidence to show that service 
connection should be maintained.  Thereafter, in the absence 
of credible evidence to the contrary, final rating action 
will be taken.  38 C.F.R. § 3.105(d) (2007).  

In the present case, a rating decision dated in March 2005 
proposed severance of service connection for peripheral 
vascular disease of the right lower extremity, peripheral 
vascular disease of the left lower extremity, and an 
abdominal aortic aneurysm.  In correspondence dated in July 
2005, the veteran was notified of the proposed severance 
action and furnished a copy of the March 2005 rating decision 
that included a detailed explanation of the reasons for the 
proposed severance of service connection.  The veteran was 
then afforded 60 days to furnish additional evidence to show 
that service connection should be maintained. During this 
time, he submitted a personal statement and additional 
laboratory reports.  VA's duties to notify and assist the 
veteran have been fulfilled.  

Severance of Service Connection

By rating decision in July 2004, service connection was 
established for peripheral vascular disease (PVD) of the 
right lower extremity, PVD of the left lower extremity, and 
an abdominal aortic aneurysm (AAA).  The grant of service 
connection was based upon a July 2004 VA examination that 
found these conditions to be, as likely as not, medically 
related to the veteran's service-connected diabetes mellitus.  
After this rating, a second VA medical opinion found that the 
prior examination did not address the veteran's extensive 
history of hypertension and that the resulting diagnosis was 
therefore in error.  The RO found that the grant of service 
connection represented clear and unmistakable error and that 
severance was warranted.  The veteran now appeals this 
severance and seeks restoration of service connection. 

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6)  (West 2002); 38 C.F.R. § 3.105(d) (2007).

"Clear and unmistakable error" is defined as a very 
specific kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple  
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v.  
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997). 

In the present case, the RO severed service connection for 
the veteran's PVD and AAA disabilities based upon the 
findings of a November 2004 VA medical opinion (second 
opinion).  The reviewing physician detailed the facts, 
findings, and conclusions that supported her determination 
that the July 2004 diagnosis (i.e. first opinion) was based 
upon an incomplete medical history, resulting in a diagnostic 
error.  

Specifically, the second examiner detailed the veteran's 
history of hypertension.  In light of the complete medical 
history, she opined "I find little data to support the fact 
that the veteran's diabetes mellitus type 2 has significantly 
contributed to the progression of peripheral vascular 
disease, abdominal aortic aneurysm, and hypertension."  
Instead she opines that dyslipidemia and tobacco use were 
more likely to be contributing medical conditions to which 
the veteran's vascular disease is attributable.  VA medical 
opinion, November 2004. 

In regard to the first medical opinion, she found that with 
the exception of a notation that the veteran's blood pressure 
was 160/95 mmHg at the time of the first exam, the initial 
examiner did not mention hypertension at all.  Instead, 
despite stated review of the veteran's claims file, the July 
2004 examiner did not address the veteran's VA outpatient 
history during which the veteran was clearly noted to have a 
history of hypertension and multiple instances of elevated 
blood pressure were recorded.  See, e.g., VA outpatient 
notes, dated March 23, 2004, April 13, 2004, and June 9, 
2004.  

It is unclear whether the initial examiner was unaware that 
hypertension was a known diagnosis for this veteran, or 
whether he merely failed to consider this history.  At any 
rate, the initial examination and medical opinion upon which 
service connection was granted is incomplete at best and 
appears to be based upon an inaccurate picture of the 
veteran's total health at the time of the examination. 

When a medical opinion is not based on a thorough review of 
the claims file or the examiner otherwise fails to include a 
reasonable medical basis for his conclusions, the credibility 
of that opinion is in question.  As such, the Board may 
question the results of an examination based upon contrary 
medical evidence presented.  See Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

Here, the Board finds that the first medical opinion and the 
resulting diagnosis represent clear and unmistakable error.  
While the reviewing physician did not specifically use the 
legal terminology of "clear and unmistakable error" in the 
second opinion, the obvious intent of her medical opinion was 
to rebut and correct the medical error contained in the prior 
opinion.  Specifically, the medical error of the first 
opinion was the omission of a critical element of the 
veteran's medical history such that the diagnosis of the 
veteran's peripheral vascular disease and aneurysm were 
mistakenly related to the veteran's service-connected 
diabetes.  

The Board finds that this is not merely a difference in 
opinion between medical practitioners.  Instead, the initial 
medical opinion and related diagnosis appears to have been 
offered without the benefit of a complete and accurate 
medical history for this veteran, and as such is not a 
credible medical opinion.  The credible medical nexus opinion 
of record is therefore the November 2004 opinion which finds 
that the veteran's PVD and AAA conditions are not related to 
the veteran's service-connected diabetes.  Therefore, the 
RO's decision to grant service connection for PVD and AAA 
would have been manifestly different had the accurate medical 
information been presented at the time that decision was 
made.  

For these reasons, the Board finds that there was a 
sufficient basis upon which the RO could conclude that the 
July 2004 rating decision granting service connection was 
clear and unmistakable error as it was based upon a deficient 
medical opinion.  In turn, this constitutes sufficient 
evidence upon which to base the severance of service 
connection.

The Board notes that during the 60 day period following 
notice of the RO's proposed severance of service connection, 
the veteran submitted a personal statement and various 
laboratory reports in support of his contention that service 
connection should be maintained.  However, as the laboratory 
reports are uninterpreted and merely report various chemical 
levels the Board is not in a position to infer a medical 
opinion therefrom.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Subsequent to the expiration of the allotted time period for 
submission of supportive evidence and after service 
connection was severed by rating decision, the veteran 
submitted an additional statement by a private physician.  
Statement by Dr. A.F., January 2006.  The Board has 
considered this private opinion, but finds it to have little 
probative value as it contains no explanation of the reasons 
or bases for his opinion.  Specifically, the statement does 
not reflect that the physician had access to the medical 
records contained in the veteran's claims folder.  Instead, 
the opinion appears to be based primarily on lay history 
provided by the veteran.  See LaShore v. Brown, 8 Vet App 406 
(1995) (a veteran's lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant's recitations).  Furthermore, 
the physician merely opines that the veteran's pre-diabetic 
state likely contributed to his "current medical 
condition."  As this general statement lacks specificity and 
the medical basis for the opinion is not stated, the Board 
finds the November 2004 opinion to be more probative.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Severance of service connection was proper.


ORDER

The severance of service connection for peripheral vascular 
disease of the bilateral lower extremities and abdominal 
aortic aneurysm was proper.  The appeal is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


